Atkinson, J.
1. In the light of the notes by the judge and the evidence admitted without objection, the .grounds of the motion for new trial complaining of the rejection of certain evidence, in so far as they were approved by the judge, show no error requiring the grant of a new trial.
2. The verdict for the defendant was authorized by the evidence, and the discretion of the trial judge in refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur, except Bech, J., absent.